Exhibit 10.1

DESCRIPTION OF THE MATERIAL TERMS OF
THE VERTRO, INC. 2011 BONUS PROGRAM


           The Vertro, Inc. 2011 Bonus Program (the “Bonus Program”) provides
for the payment of cash bonuses to employees of Vertro, Inc. (the “Company”) and
its subsidiaries, including the Company’s currently employed named executive
officers (the “NEOs,” as named in the Company’s 2010 proxy statement and
anticipated to be named in the 2011 proxy statement).


The Bonus Program for NEOs is predicated on meeting or exceeding a Financial
Performance Goal (the “FPG”) based on an Adjusted EBITDA target.  Adjusted
EBITDA is defined as EBITDA (earnings before interest, income taxes,
depreciation, and amortization) plus non-cash compensation expense and plus or
minus certain identified revenues or expenses that are not expected to recur or
be representative of future ongoing operation of the business or represent
anomalies in customer acquisition or other costs.


Each NEO has been assigned a bonus range that consists of a Threshold Target
Bonus (the “Threshold Target Bonus”), a Target Bonus (the “Target Bonus”), and a
Maximum Target Bonus (the “Maximum Target Bonus”) (the amount represented by the
Threshold Target Bonus, the Target Bonus, and the Maximum Target Bonus is
referred to as the “Bonus”).  Payment of any Bonus is conditioned upon meeting
or exceeding the FPG.  In addition, NEOs may receive a Bonus in excess of the
Threshold Target Bonus up to the amount of their Maximum Target Bonus based on
over-achievement of the FPG.


The following table sets forth the Bonus amounts for which an NEO is eligible
under the Bonus Program:
 
 
 
Named Executive Officer
 
Threshold
Target Bonus
 
 
Target Bonus
 
Maximum
Target Bonus
Peter Corrao
Chief Executive Officer
 
 
$160,000
 
$320,000
 
$640,000
John Pisaris
General Counsel
 
 
$83,750
 
$167,500
 
$335,000
Robert Roe
Senior Vice President
 
$71,980
 
$143,960
 
$287,920



Bonus payouts, if any, to NEOs will be made on an annual basis.  In the event of
a change of control, the adjusted EBITDA objectives will be deemed to be met for
the NEOs and Messrs. Corrao, Pisaris and Roe would receive their Target Bonus
for the full year upon consummation of the change of control.


Except as provided in a contract to the contrary, an NEO’s right to any bonus
under the Bonus Program will cease upon termination of employment for any
reason, whether voluntary or involuntary.  For NEOs with employment agreements
containing provisions for termination for “good reason” or termination by the
Company “without cause,” upon separation of employment for either of those
reasons, the NEO will receive an amount equal to their Bonus, pro-rated for the
amount of time employed by the Company in fiscal 2011, increased or decreased
pursuant to actual performance versus targeted performance in the Bonus Program
measured as of the end of the calendar month preceding the termination
date.  Any such pro-rata bonus will be paid as soon as administratively possible
following termination, and in any event, no later than March 15, 2012.


The Company reserves the right to amend or cancel the Bonus Program for any
reason in its sole discretion.  The Bonus Program is subject to any compensation
recovery policies in effect by the Company from time to time.


 
 
 
 

--------------------------------------------------------------------------------

 